Citation Nr: 0024250	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  93-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a left hip 
disorder.  

4.  Entitlement to service connection for a left leg 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
October 1989 to March 1990, as well as active duty from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The claims folder was subsequently 
transferred to the RO in Chicago, Illinois.  

The case returns to the Board following remands to the RO in 
December 1994 and August 1999.  


FINDINGS OF FACT

1.  The appellant's service medical records reflect several 
instances of treatment for and diagnosis of sinusitis.  Post-
service medical evidence shows that the veteran continues to 
suffer from bouts of sinusitis.    

2.  There is no competent medical evidence of a nexus between 
the appellant's current back disorder and her period of 
active duty service.    

3.  There is no competent medical evidence of a nexus between 
the appellant's alleged left hip disorder and her period of 
active duty service.  

4.  There is no competent medical evidence of a nexus between 
the appellant's alleged left leg disorder and her period of 
active duty service. 

CONCLUSIONS OF LAW

1.  The appellant incurred a sinus disorder during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).    

2.  The appellant's claim of entitlement to service 
connection for a back disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

3.  The appellant's claim of entitlement to service 
connection for a left hip disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The appellant's claim of entitlement to service 
connection for a left leg disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted to a veteran if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).    

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
Therefore, for a disorder claimed to be related to ACDUTRA, 
the claimant must establish a service-connected disability in 
order to achieve status as a veteran for that period of 
service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999). 

1.  Sinus Disorder

First, the Board will address the appellant's claim for 
service connection for a sinus disorder.  Although the June 
1989 report of medical history includes the appellant's 
report of a history of mild seasonal sinusitis, the report of 
the physical examination was negative for associated 
findings.  Therefore, there is no basis for finding that a 
sinus disorder existed prior to service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).   

Considering the evidence of record in light of 38 C.F.R. § 
3.303(b), the Board finds a sufficient basis to establish the 
incurrence of a sinus disorder in service.  Service medical 
records revealed that the appellant was diagnosed as having 
sinusitis on at least two occasions, including during her 
period of regular active duty; once in July 1990, and again 
in January 1991.  She testified during her August 1992 
personal hearing that she was treated for symptoms of 
sinusitis numerous times during service.  Records  from 
Ashwani Kumar M.D., reflected a diagnosis of some form of 
sinusitis in September 1993, December 1994, February 1995, 
October 1995, and May 1996.  Therefore, resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports service connection for a sinus disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.     

2.  Disorders of the Left Hip and Leg and Back

Considering the evidence of record, the Board finds that the 
appellant's claims for service connection for a back 
disorder, a left hip disorder, and a left leg disorder are 
not well grounded. 

As discussed above, the first requirement for a well-grounded 
claim is medical evidence and diagnosis of a current 
disability.  Epps, 126 F.3d at 1468.  With respect to the 
appellant's alleged left hip disorder and left leg disorder, 
there is no such evidence of record.  In fact, records from 
Porter Memorial Hospital include December 1992 X-rays of the 
left hip, which were normal.  In addition, the results of the 
December 1992 electromyographic studies and somatosensory 
evoked response studies for the lower extremities were 
normal.  A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, when there is no present disability, there 
necessarily can be no competent medical evidence that links 
that disability to service.  Therefore, the claims cannot be 
well grounded.  Epps, 126 F.3d at 1468.  

The Board acknowledges that the June 1991 VA orthopedic 
examination report shows complaints of left thigh and leg 
pain with a diagnosis of functional low back (buttock) pain.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(2000).  In this case, there is no identifiable underlying 
cause for the pain.  In addition, the Board finds no evidence 
of record to suggest that the appellant is a trained medical 
professional.  Therefore, her personal opinion as to whether 
she in fact has a left hip or left leg disorder is not a 
medical diagnosis required to fulfill the first requirement 
of a well-grounded claim.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Finally, with respect to the appellant's claim for service 
connection for a back disorder, the June 1991 general medical 
examination report includes a diagnosis of low back strain 
with sciatica.  X-rays of the lumbar spine taken at Porter 
Memorial Hospital in December 1992 show narrowing of the L5-
S1 disc space.  A subsequent December 1992 report of magnetic 
resonance imaging (MRI) of the lumbar spine shows a 
degenerated herniated nucleus pulposus at L5-S1.  The Board 
finds that this satisfies the first requirement of a well-
grounded claim.  

As to the second requirement, the appellant asserts that she 
injured her back in service while lifting heavy loads.  For 
purposes of determining whether the claim is well grounded, 
the Board presumes the truthfulness of this assertion.  Arms, 
12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 
Vet. App. at 21.  In addition, a review of service medical 
records dated in April 1991 confirms that she complained of 
back pain and was diagnosed as having a strained lower back, 
although there was no objective evidence of back pathology.    

However, the Board finds that the service connection claim 
for a back disorder is not well grounded because there is no 
competent medical evidence of a nexus between the current 
back disorder and the veteran's period of service.  
Specifically, the Board observes that additional medical 
records dated in December 1992 from Porter Memorial Hospital 
show that the appellant was evaluated for various complaints, 
including back pain, in December 1992 following a September 
1992 fall from a horse.  These medical records do not in any 
way suggest that the back disorder shown on radiographic 
studies is related to the appellant's active military 
service.

Regarding the June 1991 VA general medical examination, the 
Board notes that the report includes a history of in-service 
injury reported by the veteran.  However, the diagnosis 
provided by the examiner does not in any way link that 
disorder to the history given by the veteran.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).   

The appellant appears to suggest that she has had chronic 
back problems since her separation from service.  The Board 
acknowledges that service connection may be established 
pursuant to 38 C.F.R. § 3.303(b) on the basis of continuous 
symptoms following service.  However, the provisions of 
38 C.F.R. § 3.303(b) do not relieve a claimant of the burden 
of providing a medical nexus in order to establish a well-
grounded claim.  Rather, a claimant diagnosed with a chronic 
disorder must still provide a medical nexus between the 
current disorder and the putative continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  Such medical evidence is 
particularly necessary when, as in this case, there is an 
apparent post-service injury to which the current disorder 
appears related.  As already indicated, there is no such 
evidence of record.      
  
Finally, as discussed above, the Board finds no evidence to 
suggest that the appellant is a medical professional.  
Therefore, as a lay person, she is competent to relate and 
describe her back symptoms.  However, she is not competent to 
offer an opinion on a matter that requires medical knowledge, 
such as a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, her personal 
opinion that her left hip and leg and back disorders are 
related to service are not competent medical evidence 
required to establish a well-grounded claim.   

Under these circumstances, the Board finds that the appellant 
has not submitted a well-grounded claim for service 
connection for a back disorder, a left hip disorder, or a 
left leg disorder.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

If the appellant wishes to complete her application for 
service connection for any of the disorders discussed above, 
she should submit medical evidence showing a current 
disability that is in some way related to service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for a sinus disorder is 
granted.  

Service connection for a back disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a left leg disorder is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



